DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 2, 86, 91, 94, 96, 107-130 are pending.
Election/Restrictions

Applicant's election with traverse of Group V, directed to a polymer produced by polymerizing compound, and the species of polymer:

    PNG
    media_image1.png
    216
    598
    media_image1.png
    Greyscale
 in the reply filed on 07/20/2022 is acknowledged. The election was made with traverse.
The traversal is on the ground(s) that the inventions as grouped are related to polymers containing certain boronic ester such that they could be examined together without undue burden.  This is not found persuasive because claim 2 of Group II is drawn to a polymer having a boronic ester, whereas Group V, the elected group is directed to any polymer made from a reactant containing boronic ester, using any reaction, reagent etc. Thus, Group V is not drawn to a polymer containing boronic ester but to a polymer of any structure. Therefore, the inventions require a different field of search. For example, employing different search queries for a polymer with boronic ester or any polymer of any structure made by reactant containing boronic ester; the prior art applicable to one invention would not likely be applicable to another invention, for example prior art applicable to the polymer or prior art applicable to the polymer produced from a reactant; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  As a result, an undue burden would be placed on the Examiner to search applicant's each invention.
The requirement is still deemed proper and is therefore made FINAL.
Since the elected reads on claims 86, 107-110, 115-130, these claims are under current examination and are examined only to the extent they read on the elected species. Accordingly, claims 2, 91, 94, 96, 111-114 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 86, 107-110 and 115-130 are under current examination.

Claim Rejections - 35 USC § 112(a) -Written Description
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 86, 107-110 and 115-130 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are directed to any polymer of any structure with any functional group prepared by a method of polymerizing reactant of formula I:

    PNG
    media_image2.png
    223
    432
    media_image2.png
    Greyscale
which can undergo any reaction, breaking or making of bonds, functionalization etc. thereby producing any polymer. Further, the reactant I is also extremely broad defined in functional terms:

    PNG
    media_image3.png
    222
    911
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    800
    941
    media_image4.png
    Greyscale
 Said genus of polymers is not adequately defined in the instant specification. The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species in examples that encompass the genus. (MPEP § 2163). A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described."). If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole cover, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  Each of these factors has been considered, with the most relevant factors discussed below.  For each claim drawn to a genus, each of these factors is to be considered to determine whether there is disclosure of a representative number of species that would lead one skilled in the art to conclude that applicant was in possession of the claimed invention.  Where skill and knowledge in the art is high, adequate written description would require fewer species to be disclosed than in an art where little is known; further, more species would need to be disclosed to provide adequate written description for a highly variable genus.
With respect to the scope of the claims, the full scope includes any polymer of any structure with any functional group prepared by a method of polymerizing reactant of formula I:

    PNG
    media_image2.png
    223
    432
    media_image2.png
    Greyscale
which can undergo any reaction producing any polymer. Further, the reactant I is also extremely broad defined in functional terms with regard to reaction handle, linker L1, linker L, and M as any pharmaceutical compound or a prodrug thereof of any chemical structure. 
For example, the instant claims do not include a structure of polymer, linkers, M that satisfies the functional definition of the genus. Further, the instant specification provides synthesis of only one kind of polymer with only one type of M, Bortezomib and only one type of linker Vs millions of polymers encompassed by the instant claims. "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." 
Comparison of the scope of the claims and the scope of the specification reveals that the scope of the claims is broader than that supported by the specification. There is guidance in the specification regarding synthesis of only one kind of polymer with only one type of M, Bortezomib and only one type of linker, however, the instant claims encompass millions of compounds. There are no drawings, structural or empirical formulas that sufficiently define the genus of polymers that fulfill the instant function, to allow one to determine the scope of possible compounds.
Functional language at the point of novelty, as herein employed by applicants, is admonished in University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (CAFC, 1997) at 1406: stating this usage does “little more than outline goal appellants hope the recited invention achieves and the problems the invention will hopefully ameliorate”. The CAFC further clearly states that “[A] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials” at 1405 (emphasis added), and that “It does not define any structural features commonly possessed by members of the genus that distinguish from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.  A definition by function, as we have previously indicated, does not suffice to define the genus…” at 1406 (emphases added).
Having analyzed the claims with regard to the written description guidelines, the specification does not provide sufficient descriptive support for the myriad of polymers embraced by the claims. There are millions of combinations of elements X, L1, L, R1, M with any substitution, structure, linkage in the reactants itself that can produce any polymer depending on reaction type, embraced by the instant claims. Considering the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 86, 107-110 and 115-130.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 86, 107-110 and 115-130 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ali (US 20200261596A1; effective filing date 10/20/2016).
Ali discloses polymers comprising compounds, such as:

    PNG
    media_image5.png
    679
    755
    media_image5.png
    Greyscale

Or boronic esters of compounds:

    PNG
    media_image6.png
    835
    797
    media_image6.png
    Greyscale
 same boronic ester from same pharmaceutical compound bortezomib or derivatives thereof

    PNG
    media_image7.png
    185
    257
    media_image7.png
    Greyscale

 as in the instant application and a composition comprising such polymers (entire application, especially, abstract, figures 1 and 2; 0005-0019; 0067-0097, 0154-0159, examples in paragraphs 0161-0179, and claims).
 The cited prior art discloses that Boronic acid and their esters exist in equilibrium paragraph 0096)

    PNG
    media_image8.png
    436
    410
    media_image8.png
    Greyscale
, 


    PNG
    media_image9.png
    280
    446
    media_image9.png
    Greyscale

The cited prior art discloses several examples of suc polymers (paragraphs 0161-0179), such as:

    PNG
    media_image10.png
    535
    431
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    439
    506
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    470
    344
    media_image12.png
    Greyscale
etc. all comprising boronic ester derived from same pharmaceutical compound bortezomib, as in the elected species of the polymer.
With regard to the product-by-process limitation of the claims 86, 107-110 and 115-130 “prepared by a method ---formula I”- The case law has established that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). 
Further, the reactant can undergo any kind of polymerization reaction, breaking and making of bond, functionalization etc. and thus the polymer having any of the core part or derivative of the core part (in this case boronic ester) reads on the instant claims. 
 Since the cited prior art reads on all the limitations of the instant claims 86, 107-110 and 115-130, these claims are anticipated. 


Claims 86, 107-110 and 115-130 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borke (Journal of Polymer Science, Part A: Polymer Chemistry 2017, 55, 1822-1830).
Borke discloses polymers comprising boronic ester, wherein poly(glycerylglycerol) (PGG) linked to azido group  and derivatized with boronic ester undergo azide-alkyne cycloaddition reaction with poly(L-lactide having alkyne bond  forming a copolymer with boronic ester functionality and/or (PGG) linked to azido group and derivatized with boronic ester linked with dye undergo azide-alkyne cycloaddition reaction with poly(L-lactide having alkyne bond  forming a copolymer with boronic ester functionality compounds

    PNG
    media_image13.png
    264
    827
    media_image13.png
    Greyscale
(entire article).

With regard to the product-by-process limitation of the claims 86, 107-110 and 115-130 “prepared by a method ---formula I”- The case law has established that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). 
Further, the reactant can undergo any kind of polymerization reaction, breaking and making of bond, functionalization etc. and thus the polymer having any of the core part or derivative of the core part (in this case boronic ester) reads on the instant claims. 
 Since the cited prior art reads on all the limitations of the instant claims 86, 107-110 and 115-130, these claims are anticipated. 
Allowable Subject Matter
	Elected species of polymer:

    PNG
    media_image1.png
    216
    598
    media_image1.png
    Greyscale
is found free of prior art.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623